                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


ENJOI TRANSPORTATION, LLC, and
PAULETTE HAMILTON,

            Plaintiffs,

v.                                                                               Case No. 17-13052

CITY OF DETROIT, et al.,

     Defendants.
____________________________________________/

                                                                   JUDGMENT

            Pursuant to the court’s Opinion and Order dated February 21, 2019,

            IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants City of Detroit, Transdev Services, Inc., Martin Moore, and Dan Dirks and

against Plaintiffs Enjoi Transportation, LLC and Paulette Hamilton. Dated at Port Huron,

Michigan this 21st day of February, 2019.

                                                                     DAVID J. WEAVER
                                                                     CLERK OF THE COURT

                                                                     BY: s/Lisa Wagner

Dated: February 21, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 21, 2019, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner_______________________________/
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\17-13052.ENJOI.judgment.HEK.docx
